      Case 1:20-cv-02196-JGK Document 12 Filed 07/01/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND, ANNUITY              20-cv-2196 (JGK)
FUND, AND APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND INDUSTRY             MEMORANDUM OPINION AND
FUND, ET AL.,                                    ORDER

                      Petitioners,

           - against -

CONCRETE BROTHERS CONSTRUCTION LLC,

                     Respondent.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

       There are four petitioners in this case: (1) Trustees of

the New York City District Council of Carpenters Pension Fund,

Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman

Retraining, Educational and Industry Fund (“ERISA Funds”);

(2) Trustees of the New York City District Council of Carpenters

Relief and Charity Fund (“Charity Fund”); (3) the Carpenter

Contractor Alliance of Metropolitan New York (“CCA Metro,”

together with the ERISA Funds and Charity Fund, “Funds”); and

(4) the New York City District Council of Carpenters (the

“Union”) (together with the Funds, the “petitioners”). The

petitioners seek to confirm an arbitration award pursuant to

section 301 of the Labor Management Relations Act of 1947

(“LMRA”), as amended, 29 U.S.C. § 185, and move this Court to

confirm the arbitration award, consisting of the principal


                                    1
      Case 1:20-cv-02196-JGK Document 12 Filed 07/01/20 Page 2 of 12



deficiency, interest, liquidated damages, court costs,

attorney’s fees, and arbitrator’s fees.

     The Trustees of the ERISA Funds are employer and employee

trustees of multiemployer labor-management trust funds organized

and operated in accordance with the Employee Retirement Income

Security Act (“ERISA”). Pet. ¶ 4. The Trustees are fiduciaries

of the ERISA Funds within the meaning of section 3(21) of ERISA,

29 U.S.C. § 1002(21). Id. The Trustees of the Charity Fund are

trustees of a charitable organization established under Section

501(c)(3) of the Internal Revenue Code, 26 U.S.C. § 501(c)(3).

Id. at ¶ 5. CCA Metro is a New York not-for-profit corporation.

Id. at ¶ 6. The Union is a labor organization that represents

employees in an industry affecting commerce within the meaning

of Section 501 of the LMRA, 29 U.S.C. § 142, and is the

certified bargaining representative for certain employees of the

respondent. Id. at ¶ 7. The respondent, Concrete Brothers

Construction LLC, is a limited liability company organized under

the laws of New Jersey. Id. at ¶ 8. At relevant times, the

respondent was an employer within the meaning of Section 3(5) of

ERISA, 29 U.S.C. § 1002(5), and was an employer in an industry

affecting commerce within the meaning of section 501 of the

LMRA, 29 U.S.C. § 142. Id. The respondent has not opposed the

motion. For the following reasons, the petition is granted.




                                    2
         Case 1:20-cv-02196-JGK Document 12 Filed 07/01/20 Page 3 of 12



                                      I.

        The following uncontested facts are taken from the

complaint and evidence submitted in support of the petition.

     On or about October 26, 2017, the respondent executed a

Memorandum of Agreement with the Union and Vicinity for

Dockbuilders Local Union No. 1556 (the “2018 MOA”). Id. at ¶ 9;

Pet. Ex. A. The 2018 MOA provides that “[b]y signing this

Agreement the Employer agrees to be bound by the terms of the

2007-2012 Independent New Jersey Dockbuilder Agreement (the

“Independent Agreement”), the 2014 MOA, and this Agreement, and

any CBA integrating these three documents, collectively, the

‘2016-2019 Independent New Jersey Dockbuilder CBA.’” Id. at

¶ 10; Pet. Ex. A. The Independent Agreement requires the

respondent to make contributions to the Funds for all work

within the trade and geographical jurisdiction of the Union. Id.

at ¶ 11. The Independent Agreement requires the respondent to

furnish its books and payroll records when requested by the

Funds for the purpose of conducting an audit to ensure

compliance with required benefit fund contributions. Id. at

¶ 12.

     The Independent Agreement binds the respondent to the

policies, rules, and regulations adopted by the Funds. Id. at

¶ 13. The Independent Agreement also provides that in the event

“any dispute or disagreement arise[s] between the parties


                                       3
      Case 1:20-cv-02196-JGK Document 12 Filed 07/01/20 Page 4 of 12



hereto, or between the Union and any Employer-member signatory

hereto, concerning any claim arising from payments to the Fund

of principal and/or interest which is allegedly due, either

party may seek arbitration of the dispute before the impartial

arbitrator designated hereunder[.]” Id. at ¶ 15. Additionally,

“[i]n the event that proceedings are instituted before an

arbitrator under this Agreement to collect delinquent

contributions to a Benefit Fund or Funds . . . such arbitrator

shall be empowered to award such interest, liquidated damages,

and/or costs as may be applicable under the Agreement and

Declaration of Trust establishing such Fund(s).” Id. at ¶ 16.

The Trustees of the Funds established a Revised Statement of

Policy for Collection of Employer Contributions (the “Collection

Policy”). Id. at ¶ 14; Pet. Ex. D. The Collection Policy states,

          [i]n the event that an employer refuses to
          permit a payroll review and/or audit upon
          request . . . the Fund Office shall determine
          the estimated amount of the employer’s
          delinquent    contributions  based   on   the
          assumption that the employer’s weekly hours
          subject to contributions for each week of the
          requested audit period are the highest number
          of average hours reported per week for any
          period of four consecutive weeks during the
          audit period.


Id. at ¶ 17.

     The Independent Agreement and Collection Policy provide

that, should the Funds be required to arbitrate a dispute or



                                    4
      Case 1:20-cv-02196-JGK Document 12 Filed 07/01/20 Page 5 of 12



file a lawsuit over unpaid contributions, the Funds shall be

entitled to collect, in addition to the delinquent

contributions: (1) interest on the unpaid contributions at the

prime rate of Citibank plus 2%; (2) an amount equal to the

greater of (a) the amount of the interest charges on the unpaid

contributions or (b) liquidated damages in the amount of twenty

percent (20%) of the unpaid contributions; and (3) reasonable

attorney’s fees and costs incurred by the Funds in collecting

the delinquencies. Id. at ¶ 18.

     Pursuant to the Independent Agreement, the petitioners

requested an audit of the respondent for the period beginning

October 26, 2017, in order to determine whether the respondent

had remitted the proper amount of contributions to the Funds.

Id. at ¶ 19; Pet. Ex. 5. A dispute arose between the parties

when the respondent failed provide its books and records for the

purpose of conducting the audit. Id. at ¶ 20. In accordance with

the Collection Policy, the Funds determined the respondent owed

an estimated principal deficiency of $150,071.19. Id. at ¶ 21.

Pursuant to the Independent Agreement’s arbitration clause, the

petitioners initiated an arbitration before the designated

arbitrator, Roger E. Maher. Id. at ¶ 22. The arbitrator provided

notice of the hearing, Pet. Ex. E, and a hearing was held on

November 7, 2019, although the respondent failed to appear at

the hearing. Id. at ¶¶ 22-23; Pet. Ex. F. The arbitrator


                                    5
      Case 1:20-cv-02196-JGK Document 12 Filed 07/01/20 Page 6 of 12



rendered his award, in writing, on November 12, 2019. Pet. ¶ 23.

The arbitrator found that the respondent violated the

Independent Agreement when it failed to permit the Funds to

audit its books and records. Id. at ¶ 24. The arbitrator ordered

the respondent to pay the Funds the sum of $195,095.49,

consisting of: (1) the estimated principal deficiency of

$150,071.19, (2) interest of $12,610.06; (3) liquidated damages

of $30,014.24; (4) court costs of $400; (5) attorney’s fees of

$1,500; and (6) arbitrator’s fees of $500. Id. The arbitrator

also found that interest at the rate of 7.5% will accrue on the

Award from the date of its issuance. Id. at ¶ 25. The

petitioners contend that the respondent has failed to pay any

portion of the Award as of March 11, 2020. Id. at ¶ 26.

     The petitioners seek to confirm the award issued by the

arbitrator. In addition, they ask the Court to approve

(i) attorney’s fees totaling $629 and court costs totaling $75

and (ii) post-judgment interest at the federal statutory rate.

                                   II.

     A district court’s role in reviewing an arbitration award

is extremely limited. United Paperworkers Int’l Union, AFL–CIO

v. Misco, Inc., 484 U.S. 29 (1987); United Steelworkers v.

Enterprise Wheel & Car Corp., 363 U.S. 593 (1960). The Supreme

Court has explained that district courts “are not authorized to

reconsider the merits of an award even though the parties may


                                    6
      Case 1:20-cv-02196-JGK Document 12 Filed 07/01/20 Page 7 of 12



allege that the award rests on errors of fact or on

misinterpretation of the contract.” Misco, 484 U.S. at 36. The

Court instructed that “[a]s long as the arbitrator’s award

‘draws its essence from the collective bargaining agreement,’

and is not merely ‘his own brand of industrial justice,’ the

award is legitimate.” Id. (quoting United Steelworkers, 363 U.S.

at 597). Accordingly, an arbitration award is to be confirmed if

there is even a “barely colorable justification” for the

decision. United States Steel and Carnegie Pension Fund v.

Dickinson, 753 F.2d 250, 252 (2d Cir. 1985); see also Trustees

of New York City Dist. Council of Carpenters Pension Fund v.

Stop & Work Constr., Inc., No. 17-CV-5693, 2018 WL 324267, at *2

(S.D.N.Y. Jan. 5, 2018).

     Despite being served with the petition, the respondent has

not responded. After the respondent’s original time to oppose

the petition had lapsed, the Court extended the respondent’s

time to respond until April 29, 2020. Dkt. No. 8. The Court

stated that if the respondent did not respond by that date, the

Court would decide the petition based on the papers that had

been submitted by the petitioner. Id. As of the date of this

opinion, the respondent has failed to respond to the petition.

     The Second Circuit Court of Appeals has explained that a

default judgment is generally inappropriate in a proceeding to

confirm or vacate an arbitration award because “[a] motion to


                                    7
      Case 1:20-cv-02196-JGK Document 12 Filed 07/01/20 Page 8 of 12



confirm or vacate an [arbitration] award is generally

accompanied by a record, such as an agreement to arbitrate and

the arbitration award decision itself. . . . [T]he petition and

accompanying record should [be] treated as akin to a motion for

summary judgment based on the movant’s submissions.” D.H. Blair

& Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006).

     The standard for granting summary judgment is well

established. “The [C]ourt shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477

U.S. 317, 322–23 (1986); Darnell v. Pineiro, 849 F.3d 17, 22 (2d

Cir. 2017). The substantive law governing the case will identify

those facts that are material and “[o]nly disputes over facts

that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                  III.

     In this case, the arbitrator found, based on “substantial

and credible evidence,” that the respondent violated the

Collective Bargaining Agreement (“CBA”) by refusing to allow the

Funds’ auditors to examine its books and records. Pet. Ex. F.

     No representative of the respondent appeared at a hearing

before the arbitrator held on November 7, 2019. Id. The


                                    8
      Case 1:20-cv-02196-JGK Document 12 Filed 07/01/20 Page 9 of 12



respondent did not make any request for an adjournment or an

extension of time to appear. Id. Therefore, the arbitrator

proceeded to hear the testimony and take evidence on the

petitioners’ claims. Id. The arbitrator found that the

“uncontroverted testimony and evidence” established that the

respondent was bound to a CBA with the Union, which took effect

on October 26, 2017. Id. The agreement obligated the respondent

to make its books and records available for examination by the

Funds’ auditors to verify that it made all required

contributions to the Fringe Benefit Trust Funds maintained by

the petitioners. Id.

     The respondent refused to have its books and records

examined by the auditors. Id. As a result, the Funds commenced

arbitration proceedings to hold the respondent liable for unpaid

contributions in the estimated amount of $150,071.19 plus

interest, liquidated damages, cost of the suit, attorney’s fees,

and the fee of the arbitrator. Id. The arbitrator concluded that

the respondent was obligated to pay these amounts and awarded a

total amount of $195,095.49 to the petitioners. Id. Based on the

limited review that is appropriate for an unopposed petition to

confirm an arbitration award, there is no dispute of material

fact and that the arbitrator’s award should be confirmed. The

respondent owed the amounts sought under the CBA.




                                    9
     Case 1:20-cv-02196-JGK Document 12 Filed 07/01/20 Page 10 of 12



                                  IV.

     The petitioners also ask the Court to approve

(i) attorney’s fees totaling $629 and court costs totaling $75,

arising out of this petition and (ii) post-judgment interest at

the statutory rate.

     Courts in this district have observed that “courts have

routinely awarded attorney’s fees in cases where a party merely

refuses to abide by an arbitrator’s award without challenging or

seeking to vacate it through a motion to the court.” Trustees of

New York Dist. Council of Carpenters Pension Fund v. All.

Workroom Corp., No. 13-CV-5096, 2013 WL 6498165, at *6 (S.D.N.Y.

Dec. 11, 2013) (quoting Abondolo v. H. & M.S. Meat Corp., No.

07-CV-3870, 2008 WL 2047612, at *4 (S.D.N.Y. May 12, 2008)

(collecting cases) (internal quotation marks omitted)).

Reasonable attorney’s fees are calculated according to the

lodestar method, which requires multiplying the number of hours

reasonably expended by a reasonable hourly rate. See McDonald v.

Pension Plan of the NYSA–ILA Pension Trust Fund, 450 F.3d 91, 96

(2d Cir. 2006) (per curiam).

     In support of the petitioners’ claim for attorney’s fees

for the costs arising out of this petition, the petitioners’

counsel submitted a summary of tasks completed and time billed,

totaling 3.9 hours of work. Pet. Ex. G. The petitioners’ counsel

billed $350 per hour for a partner at Virginia & Ambinder, LLP


                                   10
     Case 1:20-cv-02196-JGK Document 12 Filed 07/01/20 Page 11 of 12



(“V&A”) and $120 per hour for legal assistants’ work. Id. at

¶ 32-33; Pet. Ex. G. These rates are reasonable given the

prevailing rates in this district. See New York Dist. Council of

Carpenters Pension Fund v. Perimeter Interiors, Inc., 657 F.

Supp. 2d 410, 424 (S.D.N.Y. 2009) (finding $425 per hour for

partner attorney’s work to be reasonable); Watkins v. Smith, No.

12-CV-4635, 2015 WL 476867, at *3 (S.D.N.Y. Feb. 5, 2015) (“For

partners, courts generally award rates between $300 and $400 per

hour and sometimes higher rates.”); Trustees of New York City

Dist. Council of Carpenters Pension Fund, Welfare Fund, Annuity

Fund, & Apprenticeship, Journeyman Retraining, Educ. & Indus.

Fund v. M & A Advanced Design Constr. Inc., No. 18-CV-8453, 2019

WL 1386069, at *4 (S.D.N.Y. Mar. 27, 2019) (finding $120 hourly

rate for V&A’s legal assistants to be reasonable). Because the

rates billed and time expended on this action by the

petitioners’ counsel are reasonable, the Court grants the

petitioners’ request for $629 in attorney’s fees.

     Court costs for service fees are routinely permitted, and

the Court grants the total requested court costs and

disbursements of $75. See New York City & Vicinity Dist. Council

of Carpenters v. Plaza Constr. Grp., Inc., No. 16-CV-1115, 2016

WL 3951187, at *2 (S.D.N.Y. July 19, 2016) (collecting cases).

     The petitioners are also entitled to post-judgment interest

on the full amount of the judgment at the rate provided under 28


                                   11
     Case 1:20-cv-02196-JGK Document 12 Filed 07/01/20 Page 12 of 12



U.S.C. § 1961(a). See Lewis v. Whelan, 99 F.3d 542, 545 (2d Cir.

1996) (“The award of post-judgment interest is mandatory on

awards in civil cases as of the date judgment is entered.”)

(citing 28 U.S.C. § 1961(a)).

                              CONCLUSION

     The Clerk of Court is directed to enter judgment granting

the petition to enforce the arbitration award dated November 12,

2019, in the amount of $195.095.49, plus interest from the date

of the arbitration award, namely November 12, 2019, accrued at

an annual rate of 7.5% until the date of judgment. The Clerk is

also directed to enter judgment in favor of the petitioners and

against the respondent in the amount of $629 in attorney’s fees

and $75 in costs. Post-judgment interest on the entire amount of

the judgment will accrue from the date of the judgment at the

rate provided by 28 U.S.C. § 1961(a). The Clerk is further

directed to close this case.

SO ORDERED.

Dated:    New York, New York
          July 1, 2020
                                              /s/ John G. Koeltl
                                               John G. Koeltl
                                        United States District Judge




                                   12
